EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael L. Greenberg on February 16, 2021.
The application has been amended as follows: 
Canceled claims 7, 10 and 13-15.
Amended claim 1 as follows:
1. (Currently Amended) A modular fence system comprising: 
a plurality of posts, each a U-shaped cross-section comprising a left side, a right side and a bottom side defining a singular U-shaped channel, and having an interior and an exterior

wherein said right side, said left side, and said bottom side of each said post sand equal in width; 

, [[; wherein]] said left side abuts said bottom side at a perpendicular angle, and [[; wherein]] said left side and said right side are parallel; 
wherein said left and right sides [[is]] are each curved inward towards said bottom side at an opening of the 

wherein said posts are bolted together in two-post and three-post sets via bolts and each post set is disposed within a single hole in the ground; 
wherein the two-post sets are disposed in a back-to-back orientation or side-to-back orientation; 
wherein the back-to-back orientation has the bottom side of one said post flush against the bottom side of a second said post such that the channels of the posts face opposite directions to facilitate construction of inline fence modules; 
wherein the side-to-back orientation has the left or right side of one said a second said such that the channels of the posts are offset 90 degrees, facilitating a 90-degree corner in the modular fence system; 
wherein the three-post sets are disposed in a T-post orientation wherein the bottom side of one said post is flush against the left side of a second said post and the bottom side of a third said post is flush against the right side of the second said post such that the channels of adjacent posts are offset 90 degrees, facilitating a T-shaped post for three adjoining fence modules;

wherein each pair of adjacent sets of posts defines a corresponding fence module therebetween, each module comprising:
a bottom rail extending between corresponding opposing posts of the adjacent sets of posts, the channels of the opposing posts being aligned with one another;
a plurality of boards disposed above said bottom rail, [[;]] wherein said boards are hollow, and each of said boards comprises: 
a groovelongitudinally-extending edge thereof 
a tongueon a second longitudinally-extending edge thereof opposite said groove; 
wherein said boards interlock together tongue-to-groove to form a wind-resistant sound barrier, and the interlocked plurality of boards extend the length of the bottom rail and are received within the channels of the opposing posts; and 

a top rail and extending between the opposing posts, comprising a bottom groove receiving the boards; 

post channels and said top rail bottom groove such that they are immobile. [[; and]] 

Amended claim 2 as follows:
2. (Currently Amended) The system of claim 1, further comprising: 
a pair of bottom rail brackets
wherein said bottom rail bracket [[is]] are mounted to said posts via screws.  
Amended claim 5 as follows:
5. (Currently Amended) An assembly process for a wind-resistant, sound-barricading fence comprising: 
selecting a location for the fence; 
digging holes in the ground at the selected location; 



providing a plurality of posts, [[wherein]] each [[post]] having cross-section [[channels]] extending from a top of each post to a bottom of each post, comprising a right side, a left side, and a bottom side [[of the]] defining a d channel, [[each]] and having an interior [[exhibiting]] containing the [[channels]] channel and an exterior; 
wherein the right side, the left side, and the bottom side of each post are flat and equal in width; 
wherein the right side abuts the bottom side at a perpendicular angle, [[; wherein]] the left side abuts the bottom side at a perpendicular angle, and [[; wherein]] the left side and the right side are parallel; 
wherein the left and right sides [[is]] are each curved inward towards the bottom side at an opening of the 


mounting the posts together in two-post and three-post sets with bolts; 
wherein the two-post sets are disposed in a back-to-back orientation or side-to-back orientation; 
wherein the back-to-back orientation has the bottom side of one said post flush against the bottom side of a second said post such that the channels of the posts face opposite directions to facilitate construction of inline fence modules; 
wherein the side-to-back orientation has the left or right side of one said post flush against the bottom side of a second said post such that the channels of the posts are offset 90 degrees, facilitating a 90-degree corner in the fence; 
wherein the three-post sets are disposed in a T-post orientation wherein the bottom side of one said post is flush against the left side of a second said post and the bottom side of a third said post is flush against the right side of the second said post such that the channels of adjacent posts are offset 90 degrees, facilitating a T-shaped post for three adjoining fence modules;
placing each set of posts in a respective one of the holes and surrounding the posts with concrete, each pair of adjacent sets of posts defining a corresponding fence module therebetween; 

affixing rail brackets to bottoms of [[the]] corresponding opposing posts of the adjacent sets of posts such that they mirror one another, the channels of the opposing posts being aligned with one another; 
placing a bottom rail between the opposing posts, above the rail brackets; 
[[placing]] providing a plurality of boards above the bottom rail, wherein each of the boards comprises a hollow air-tight cavity filled with air, and a groove and a tongue disposed on opposing longitudinally-extending edges thereof; 
wherein said boards interlock together tongue-to-groove to form a wind-resistant sound barrier, and the interlocked plurality of boards extend the length of the bottom rail and are received within the channels of the opposing posts;




placing a top rail atop the boards, extending between the opposing posts, the top rail comprising a bottom groove receiving the boards; and 
placing a top cap atop each of the posts, locking the top rail in position above the boards without the use of a bracket
wherein said boards are constricted by said post channels and said top rail bottom groove such that they are immobile. 

Amended claim 6 as follows:
6. (Currently Amended) The assembly process of claim 5, wherein the hollow air-tight cavity of the boards insulates against the passage of sound vibrations through the boards
Amended claim 8 as follows:
8. (Currently Amended) The assembly process of claim [[6]] 5, further comprising: 
[[interfacing]] orienting the boards horizontallyand


Amended claim 9 as follows:
9. (Currently Amended) The assembly process of claim [[7]] 5, further comprising: 
[[interfacing]] orienting the boards [[together]] vertically and

disposing the boards between the posts such that the tongue of each board interfaces with the groove of the subsequent board until the boards extend to each post.  
Amended claim 11 as follows:
11. (Currently Amended) The assembly process of claim [[9]] 5, wherein the selected location is sloped.  
Amended claim 12 as follows:
12. (Currently Amended) The assembly process of claim 11, wherein [[the first]] adjacent fence modules 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claims 1 and 5, R&J Solar (FR 2 958 674) in view of Mollard Pierre (FR 2 741 903) and Greiner et al. (US 4,369,953) discloses the claimed modular fence system 
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the fence system disclosed by R&J Solar in view of Mollard Pierre and Greiner et al. to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

02/16/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619